Citation Nr: 0712887	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M.C.




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1949 to March 
1952.  He died in November 2001.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied the benefits 
sought on appeal.  In March 2006, the Board remanded the 
claim for additional development.  


FINDINGS OF FACT

1.  The veteran died in November 2001; the death certificate 
indicates that the immediate cause of death was 
atherosclerotic heart disease. 

2.  At the time of the veteran's death, service connection 
was in effect for PTSD, evaluated as 50 percent disabling, 
residuals of left foot frostbite, evaluated as 20 percent 
disabling, residuals of right foot frostbite, evaluated as 20 
percent disabling, and shell fragment wounds to the head, 
face, back and arms, evaluated as 0 percent disabling; a 
total disability compensation rating based on individual 
unemployability was in effect from July 1998.  

3.  Atherosclerotic heart disease was not shown during active 
service, nor is it shown to be of service origin. 

4.  A service-connected disability did not materially or 
substantially contribute to cause the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310, 3.312 (2006).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant argues that service connection is warranted for 
the cause of the veteran's death.  She asserts that the 
veteran's service-connected post traumatic stress disorder 
(PTSD) caused or aggravated his atherosclerotic heart 
disease.  

The veteran's death certificate indicates that in November 
2001, he died at his residence.  Part I of the death 
certificate indicates that atherosclerotic heart disease was 
the immediate cause of death, and that there was an 
approximate interval of 10 years between onset of 
atherosclerotic heart disease and the veteran's death.  Part 
II of the death certificate, titled "Other significant 
conditions contributing to death but not resulting in the 
underlying cause of death" notes chronic obstructive 
pulmonary disease.

At the time of his death, service connection was in effect 
for PTSD, evaluated as 50 percent disabling, residuals of 
left foot frostbite, evaluated as 20 percent disabling, 
residuals of right foot frostbite, evaluated as 20 percent 
disabling, and shell fragment wounds to the head, face, back 
and arms, evaluated as 0 percent disabling.  A total 
disability compensation rating based on individual 
unemployability was in effect from July 1998.  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  To establish service connection for 
the cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).  

The veteran's service medical records consist primarily of 
dental treatment reports, and do not show complaints, 
treatment or a diagnosis involving atherosclerotic heart 
disease or pulmonary disease.  His separation examination 
report, dated in March 1952, shows that his heart and lungs 
were clinically evaluated as normal.  

The post-service medical evidence includes VA progress notes, 
dated between 2000 and 2001, VA examination reports, dated in 
1999, and reports from private health care providers, dated 
between 1995 and 2001.  This evidence shows that the 
veteran's medical history included obesity, diabetes, 
steroid-dependent asthma, coronary artery disease, chronic 
obstructive pulmonary disease, prostate cancer, and a smoking 
history of about one pack per day for 25 years, with 
cessation in about 1992.  See e.g. reports from Thomas Davis 
Medical Centers, dated between 1995 and 1998; Superstition 
Springs Center, dated in October 2001; VA examination report, 
dated in February 1999; VA progress notes.  

The claims files contain a statement from David W. Gannon, 
M.D., dated in November 2002, in which Dr. Gannon states 
inter alia that, "In reviewing these causes [of death], I do 
feel that there is at least a 51% likelihood that 
posttraumatic stress disorder could lead to atherosclerotic 
heart disease, which would have been the actual end stage and 
cause of his death. . . . The foot frostbite issues, which 
caused his peripheral vascular disease, may also be a 
contributing factor. . . . Whether the asthmatic condition 
was linked to his active combat duty, I cannot recall 
anything from his history that had a definite cause and 
effect.  I can only contribute that perhaps with the 
exposures of the dampness, mold and poor conditions for 
living, etc. during his combat duty may have added and 
exacerbated a potential viral illness or illness that would 
have caused his asthma condition I guess is possible, but it 
is hard for me to contribute this fully."  

In March 2006, the Board remanded the claim for an 
etiological opinion.  The RO subsequently obtained an opinion 
from a VA physician, R.M.H., dated in August 2006.  This 
opinion shows that Dr. H. stated that he had reviewed the 
veteran's claims file in its entirety, to include the 
November 2002 opinion of Dr. Gannon.  A brief medical history 
was provided, to include a history of "tobacco abuse," and 
a family history of myocardial infarction.  Dr. H. stated 
that although there was some medical literature suggesting a 
link between coronary artery disease and PTSD, based on his 
age and risk factors, it was less likely than not that the 
veteran's PTSD, or his frostbite of the feet, contributed 
substantially or materially to his cause of death, and that 
it was less likely than not that either of these service-
connected disabilities caused or aggravated his 
atherosclerotic heart disease.  Finally, Dr. H. stated that 
the service medical records showed no evidence of respiratory 
problems or any in-service disease or injury that would 
contribute to COPD.  Therefore, he stated that it was less 
likely as not that that the veteran's COPD had its onset 
during active service or was related to any in-service 
disease or injury.

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  The service 
medical records do not show that the veteran developed 
atherosclerotic heart disease during service.  There is no 
competent evidence establishing that the veteran had 
atherosclerosis that was manifest to a compensable degree 
within one year of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2006).  The earliest medical evidence of 
atherosclerotic heart disease is dated no earlier than 1995.  
This is approximately 42 years after separation from service.  
This period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Nor is there any persuasive 
evidence showing that COPD had its onset during service or 
was related to any in-service disease or injury.  The Board 
further finds that the August 2006 VA physician's opinion is 
highly probative evidence against the claim.  His opinion was 
accompanied by a rationalized explanation, and indicates that 
it was based on a review of the veteran's claims files.  
Although the Board has considered the November 2002 opinion 
of Dr. Gannon, it is not shown to have been based on a review 
of the veteran's C-file, it does not discuss the veteran's 
other risk factors, nor does it cite to any clinical 
findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  

Under the circumstances, it is concluded that the 
preponderance of the evidence establishes that the veteran's 
cause of death is not related to his service, or to a 
service-connected disability.  Given the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim of entitlement to service 
connection for the cause of the veteran's death must be 
denied.  See 38 C.F.R. § 3.312.

In reaching this decision, the Board has considered the 
appellant's arguments.  To whatever extent the lay statements 
may be construed as seeking service connection for the cause 
of the veteran's death, these statements do not provide a 
sufficient basis for a grant of service connection.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992). The Board has 
also considered the articles submitted by the appellant, to 
include an article on the relationship between PTSD and heart 
disease.  However, this literature is so general in nature, 
and nonspecific to the appellant's case, that the Board 
affords it little probative weight.  It therefore does not 
provide a sufficient basis to find that there is a causal 
relationship between the veteran's service, or a service-
connected condition, and the cause of his death.  See e.g. 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Accordingly, the claim for service connection for the cause 
of the veteran's death must be denied.  

In reaching this decision, the Board considered the benefit- 
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in July 2003, the RO sent the 
appellant a letter (hereinafter "VCAA notification letter") 
that informed her of the type of information and evidence 
necessary to support her claim.  The RO's letter informed the 
appellant of her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the appellant to provide 
additional evidence in support of her claim.  She was asked 
to identify all relevant evidence that she desired VA to 
attempt to obtain.  

Although the VCAA notification letter was sent after the RO's 
decision on appeal, any defect with respect to the timing of 
the VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the claim has been affected, 
as all evidence received has been considered by the RO.  The 
appellant has been provided a meaningful opportunity to 
participate effectively in the processing of her claim, as 
she has been afforded the opportunity to submit additional 
argument and evidence, which she has done.  For these 
reasons, the timing of the VCAA notice was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the appellant was sufficiently notified in July 
2006.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006).  Furthermore, and in any event, as the claim 
for service connection has been denied, no disability rating 
or effective date will be assigned; and any defect with 
respect to the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  An etiological opinion has been 
obtained.  The Board therefore finds that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


